Title: To James Madison from James Maury, 14 November 1810
From: Maury, James
To: Madison, James


Dear Sir,
Liverpool 14 Novr 1810
Annexed is the copy of what I had the honor to write to you on the 11th Ulto, since which the Adeline arrived safe in this river; but, before getting into Dock, recieved injury & considerably damaged her cargo, in which damage your consignment participated, & 1786 ℔ were cut off, for which I claim on the Underwriters.

The immense influx of our produce since the expiration of the Non-intercourse law, in front of so unpromising a prospect for exportation to the continent, added to a long continuation of failures (which still continue): & these to an extent far beyond example; have all contributed to the depression of this market, the state of which is such at this juncture, that even such Tobaccoes as yours cannot be estimated at more than 3d a 3½d ⅌ ℔. I have made no sale nor do I think of it at present. At all events I wish first to hear from you.
It is well that I was so ⟨guarded?⟩ in the information about General Armstrong; for, not many days after, I understood it was incorrect. With perfect respect I have the honour to be your most obedient Servant
James Maury
